OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   J'il.B^LlJO^^C^JTQll^U^^^USTJN, TEXAS 7871J
             OFFICIAL BUSINESS                                             "d&r.wh-.vii.gW.atiag
             STATE ©F TEXAS
             PENALTY FOR         -
             PRIVATE USE        >'
 3/26/2015
 NEW, EDWIN CHARLES AKA Nl                                           2IPCOPfr.7PC7£1No.
 2012CR0691-W3
 On this day, the application for Vl^p7JWnRjf44aljgafe^orpus/has been received
 and presented to the Court.
                                                                    Abel Acosta, Clerk

                               EDWIN CHARLES
                               AKA NEW, EDWl
                                                                          UTF
                               BEXAR COUNJ
                               200 n. cor
                               SAN ANIgNlO, TX 78207


N3B   7B207